Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-15 in the reply filed on September 24, 2020 is acknowledged.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition and articles of manufacture produced in part from the composition, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and the claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites a process of making an amphiphilic copolymer having attached thereto several property limitations.  One of the properties mandated of the copolymer is that it, “does no leach out in the presence of moisture” but this requirement completely lacks context.  From what does the copolymer not leach out?  The Examiner suspects that it would be from an adhesive to which the copolymer has been incorporated- see claim 16- but of course claim 10 is not directed to an adhesive composition.  Further, the Examiner questions the necessity for this limitation inasmuch as the 
	Claim 10 is further problematic because it does not indicate whether the molecular weight is weight-averaged, number-averaged, or possibly even viscosity-averaged.  The Specification is not helpful in establishing intent and Applicant will have to exercise caution so as to not introduce new matter when addressing this concern.  For the purpose of evaluating the claim against the instant invention, it will be supposed that any of the above types may be assumed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schaedeli et al., U.S. Patent # 5,886,119.  
	See Example 1 where a solution of monomers including hydrophobic TRIS (methacryloxypropyl tris(trimethylsiloxy)silane) and hydrophilic methacrylic acid are copolymerized under heating in the presence of AIBN after which the polymer product is precipitated in water (thus establishing its insolubility in the medium), filtered, and dried.  The weight-average molecular weight of the copolymer product is 11,950.  By virtue of the substantive contributions to the structure of the copolymer may hydrophilic and hydrophobic monomers alike, the copolymer will be inherently amphiphilic
	Applicant will note that claim 12 is rejected because it is not further limiting of the embodiment on which the rejection is based.  That is to say, claim 10 allows that either a silicone oligomer or a .
Claims 10-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al., U.S. Patent Application Publication No. 2007/0037068.
See Example 1 where a solution of monomers including hydrophobic TRIS (methacryloxypropyl tris(trimethylsiloxy)silane) and hydrophilic methacrylic acid are copolymerized under heating in the presence of AIBN after which the polymer product is precipitated in water (thus establishing its insolubility in the medium), filtered, and dried.  The weight-average molecular weight of the copolymer product is 14,800.  By virtue of the substantive contributions to the structure of the copolymer may hydrophilic and hydrophobic monomers alike, the copolymer will be inherently amphiphilic
	Applicant will note that claim 12 is rejected because it is not further limiting of the embodiment on which the rejection is based.  That is to say, claim 10 allows that either a silicone oligomer or a silicone monomer be employed and claim 12 merely states that, in the event that the silicone oligomer is used, it contains reactive groups chosen from the list provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 14, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765